This presentation includes forward-looking statementswhich reflect the Company’s current views with respectto future events and financial performance, but involveuncertainties that could significantly impact results. ThePrivate Securities Litigation Reform Act of 1995provides a “safe harbor” for such forward-lookingstatements. Safe Harbor Statement This presentation contains non-GAAP financial measureswithin the meaning of Regulation G promulgated by theSecurities and Exchange Commission. A reconciliation ofthese non-GAAP financial measures to their comparablefinancial measures, calculated in accordance withgenerally accepted accounting principals in the UnitedStates (“GAAP”), are set forth in Met-Pro’s current reporton Form 8-K. Non-GAAP Financial Measures Non-GAAP Financial Measures Company Profile §Leading niche-oriented global provider of: –Product recovery and pollution controlproducts and services –Fluid handling products and services §Diversified portfolio of global businessesand product lines §Track record of strong financial performanceover 41 year operating history Fluid Handling26% Filtration/Purification22% Product Recovery/Pollution Control52% Revenue Breakdown Business Segmentation -Leveraging Synergies Business Segmentation -Leveraging Synergies DateAcquired Centrifugal metal pumps for chemical, petrochemical,hot oil and hot water applications with temperaturesup to 850° F Thermoset fiberglass reinforced plastic (“FRP”)centrifugal pumps with flows up to 5,000 GPM Thermoplastic pumps with flows up to 250 GPM Chemical and biological odor control systems, fumeand gas scrubbers, air strippers and fans Pulse-jet fabric filters, cartridge collectorsand cyclones Patented Tri-Stack™ mixed flow fans for laboratoryfume hood exhaust systems Catalytic, thermal and regenerative thermal oxidationsystems Duall Flex-Kleen Strobic Air Systems Business Unit Description 1988 1998 1996 1966 1984 1971 1971 Custom pleating, filters, cartridges and filter housings Horizontal disc, cartridge, bag, carbon and oilabsorbing filters Proprietary chemicals for treatment of municipal,industrial and commercial water systems 1971 1971(2002)(1) 1993 (1)Merger of Stiles-Kem (acquired in 1971) and Pristine Hydrochemical Inc. (acquired 2002) Business Units Business Units Mefiag Filter System Flex-Kleen Pulse-JetCartridge Dust Collector Fybroc FRP Pumps Strobic Air PatentedTri-Stack™ Fan DeanMetallic Pumps SethcoThermoplasticPumps Keystone Custom FilterCartridges Duall AroBIOS™ Bioscrubber Pristine WaterTreatmentChemicals Products from Single Units… Dean HighTemperature Pumps Fybroc FRP Pumps Mefiag Filter Systems Duall Multi ComponentHot Gas Scrubber System Flex-KleenBag Houses Systems RotaryConcentrator andRecuperative Thermal Oxidizer Strobic Air PatentedTri-Stack™ Fans …to Large, Complex Projects Harleysville, PA Telford, PAHatfield, PA Barrie, Ontario,Canada Anaheim, CA Minot, ND Waukegan, IL Glendale Heights, ILOwosso, MIIndianapolis, IN Guangzhou,People’s Republicof China Vernoille,France Heerenveen,The Netherlands Locations of Facilities Investment Highlights §High margin business with 40% recurring parts and consumables sales §Growing business with: –Strong organic growth •Diverse, synergistic product offering •Strong brand recognition •Multiple end markets •Loyal and diverse customer base –Expanding global presence –Gross margin improvement –Opportunity to leverage fixed operating cost structure –Disciplined strategic acquisitions §Outsourcing minimizes growth constraints and reduces risks duringdownturns §Experienced management team supported by strong Board of Directors §Strong balance sheet §Dividends paid for thirty-three consecutive years Growth Drivers §Favorable regulatory environment §Worldwide industrialization inemerging markets §Reduction of energy consumption §Upgrade and retro-fit opportunities §End market expansion §Growing brand awareness worldwide §Process control and protection ofdownstream equipment §Performance improvement Growth Strategies §Increase penetration in existing marketsthrough cross-selling §Expand geographic reach §Globally penetrate new markets §New product development §Strategic acquisitions and technologylicensing agreements §Global sourcing §Strong customer focus –Pricing power –Single source solutions –Centralize purchasing function •Global sourcing •Volume discounts –Consolidation –Improved project execution –Leverage operating expenses –Higher margin international sales Margin Improvement Strategies §Grow operating margin by 4 to 5 percentage points Competitive Environment §Competition highly fragmented –Large competitors •Not niche oriented –Small competitors •Limited products and services •Limited geographic coverage •Limited financial strength §No single competitor across full range of products §Outsourcing –Minimizes growth constraints –Reduces customer freight expense §Met-Pro recognized as one of top suppliers in the nichesin which we compete §Diversity of products and knowledge of market niches Customers & Major Markets §Over 8,000 active customers –Large cross-section of industriesincluding Fortune 1000 companies §Major markets include –Pharmaceutical –Chemical/petrochemical –Food processing –Metal finishing –Saltwater aquariums –Refinery –Semiconductor/electronics –Municipalities –Universities –Hospitals/public health –Government facilities For FYE 1/31 FirstNine Months $68.9 FirstNine Months $77.6 Net Sales International Sales (Millions)For FYE 1/31 $14.3First NineMonths For FYE 1/31/2007 Strong International Sales Growth For FYE 1/31 (a) (a) (a) $9.2 FirstNine Months $5.2FirstNine Months $7.0 (b) (a)Adjusted for (i) $0.2 million of non-recurring costs in the FYE 2007 related to the relocation of the Company’s Sethco and Mefiagbusiness units and the expansion of the Company’s Netherlands and Telford, Pennsylvania facilities, (ii) a one time lossamounting to $0.2 million on the curtailment of pension benefits in the FYE 2007, and (iii) an increase in the estimated tax rateprimarily related to a reduction in the tax benefit provided by R&D tax credits in the amount of $0.6 million in FYE 2006, of which$0.5 million related to the three year period ended 1/31/2005. (b)Including gain on sale of building. (c)Excluding gain on sale of building. (c) Adjusted Net Income For FYE 1/31 (a)Adjusted for (i) $0.2 million of non-recurring costs in the FYE 2007 related to the relocation of the Company’s Sethco and Mefiagbusiness units and the expansion of the Company’s Netherlands and Telford, Pennsylvania facilities, (ii) a one time lossamounting to $0.2 million on the curtailment of pension benefits in the FYE 2007, and (iii) an increase in the estimated tax rateprimarily related to a reduction in the tax benefit provided by R&D tax credits in the amount of $0.6 million in FYE 2006, of which$0.5 million related to the three year period ended 1/31/2005. (b)Including gain on sale of building. (c)Excluding gain on sale of building. (a) (a) (a) $0.60 FirstNine Months $0.34FirstNine Months $0.46 (b) (c) Adjusted EPS, Diluted Ended 10/31/2007 (a)Excluding the net after tax gain of approximately $2.2 million on the sale of property previously associated with the Company’sSethco business unit in Hauppauge, New York. 2007 Increasew/o Gain onProperty 2007 2006 $68.9 $5.2 $0.34 Net Sales(Millions) $77.6 $9.2 0.60 Net Income(Millions) EarningsPer Share(Dollars) (a) $77.6 $7.0 13% 34% 35% 30.4% 32.3% Gross Profit % 32.3% - $ 0.46 $ First Nine Months Ended 10/31/2007 Shareholder’s Equity (Millions) 4.2 Current Ratio $80.8 Long-Term Debt (Millions) $20.8 Cash on Hand (Millions) $4.3 $1.36per share Cash, Net of Debt (Millions) $16.5 $1.08per share Financial Strength 8,000 to 30,000 shares $0.146 $0.155 $0.166 $0.178 $0.191 $0.207 Stock Dividends Why Invest in Met-Pro Today? §High margin business with 40% recurring parts and consumables sales §Growing business with: –Strong organic growth •Diverse, synergistic product offering •Strong brand recognition •Multiple end markets •Loyal and diverse customer base –Expanding global presence –Gross margin improvement –Opportunity to leverage fixed operating cost structure –Disciplined strategic acquisitions §Outsourcing minimizes growth constraints and reduces risks duringdownturns §Experienced management team supported by strong Board of Directors §Strong balance sheet §Dividends paid for thirty-three consecutive years
